Title: From George Washington to Thomas Hunt, 5 October 1779
From: Washington, George
To: Hunt, Thomas


        
          Sir,
          Head Quarters [West Point] October 5th 1779
        
        There is a probability that some pilots well acquainted with the entrance into New York Harbour and the two Rivers North and East will be wanted for a service of the most important nature. I am persuaded you will be glad to have an opportunity of serving your Country upon this occasion; and I shall be obliged to you to engage any others in whose skill and fidelity you can rely. There is not a moments time to be lost for which reason I hope to see you at Head Quarters tomorrow together with those you may be able to engage. Their expences will be paid and a handsome compensation made for their services. I am Sir Yr Most Obedt huml. servant.
      